Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-15-00793-CV

                                      IN RE Michael E. GEIGER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

Delivered and Filed: December 23, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 14, 2015, relator Michael E. Geiger filed a pro se petition for writ of

mandamus. The court has considered relator’s petition and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a).


                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2013-CI-13615, styled Michael E. Geiger v. Paul A. Hampel, pending in
the 407th Judicial District Court, Bexar County, Texas.